Exhibit 10.2












            




April 13, 2016


Mr. James G. Gallagher
AMC Networks Inc.
11 Penn Plaza
New York, NY 10001




Re:    Employment Agreement


Dear Jamie:
This letter (the “Agreement”) will confirm the terms of your continued
employment by AMC Networks Inc. (the “Company”) as an at will employee with the
title of Executive Vice President - General Counsel. This Agreement will
supersede and replace the letter agreement between you and the Company, dated
March 12, 2013, and any and all other discussions, understandings or
arrangements regarding the subject matter herein. This Agreement will be
effective upon execution by the Company and you (the “Effective Date”).
The term of this Agreement (the “Term”) shall commence as of the date it is
executed by both you and the Company and shall automatically expire on April 13,
2019 (the “Expiration Date”).
You agree to devote substantially all of your business time and attention to the
business and affairs of the Company and to perform your duties in a diligent,
competent and skillful manner and in accordance with applicable law.
Beginning on March 1, 2016, your annual base salary will be a minimum of
$725,000, subject to annual review and potential increase by the Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”), in its discretion. The Compensation Committee will continue to
review your compensation package on an annual basis. You will also continue to
participate in our discretionary annual bonus program with an annual target
bonus opportunity beginning with the 2016 performance year equal to seventy-five
percent (75%) of salary. Bonus payments are based on actual salary dollars paid
during the year and depend on a number of factors including Company, unit and
individual performance. However, the decision of whether or not to pay a bonus,
and the amount of that bonus, if any, will be made by the Compensation Committee
in its discretion. Except as otherwise provided herein, in order to receive a
bonus, you must be employed by the Company at the time bonuses are being paid.
Your annual




--------------------------------------------------------------------------------





base salary and annual bonus target (as each may be increased from time to time
in the Compensation Committee’s discretion) will not be reduced during the term
of this Agreement. Notwithstanding the foregoing, if your employment with the
Company ends on the Expiration Date, you shall be paid your bonus for the fiscal
year ending December 31, 2018, if any, even if such payment is not made to you
prior to the Expiration Date, which bonus shall be subject to Company and unit
performance for that fiscal year as determined by the Company in its sole
discretion, but without adjustment for your individual performance.
You will also continue, subject to your continued employment by the Company and
actual grant by the Compensation Committee in its discretion, to participate in
such long-term equity and other incentive programs as are made available in the
future to similarly situated executives at the Company. Beginning in 2016, it is
expected that such awards will consist of annual grants of cash and/or equity
awards with an annual aggregate target value of not less than $1,250,000, as
determined by the Compensation Committee. Any such awards would be subject to
actual grant to you by the Compensation Committee in its discretion pursuant to
the applicable plan documents and would be subject to terms and conditions
established by the Compensation Committee in its discretion that would be
detailed in separate agreements you would receive after any award is actually
made; provided, however, that such terms and conditions shall be consistent with
the terms and conditions of the grant agreements received by similarly situated
executives; provided, further, that for the purposes of this provision, the
Company’s Chief Executive Officer shall not be deemed a “similarly situated
executive.”
You will also continue to be offered our standard benefits program at the levels
that are made available to similarly situated executives at the Company.
Participation in our benefits program is subject to meeting the relevant
eligibility requirements, payment of the required premiums, and the terms of the
plans themselves. You will be entitled to four (4) weeks’ vacation per year, to
be accrued and used in accordance with Company policy.
Effective immediately, you and the Company agree to be bound by the additional
covenants and provisions applicable to each that are set forth in the Annex
attached hereto, which Annex shall be deemed to be a part of this Agreement.
If your employment with the Company is terminated during the Term (1) by the
Company or (2) by you for “Good Reason,” and at the time of such termination
under clauses (1) or (2) “Cause” does not exist, then, subject to your execution
and the effectiveness of a severance agreement satisfactory to the Company,
which severance agreement shall include, without limitation, a full and complete
general release in favor of the Company and its affiliates, and their respective
directors and officers, as well as your agreement to non-competition (limited to
one year), non-solicitation, non-disparagement, confidentiality and further
cooperation obligations and restrictions substantially in the form set forth in
the Annex attached hereto (the “Severance Agreement”), the Company will provide
you with the following:
(1)
Severance in an amount to be determined by the Compensation Committee (the
“Severance Amount”), but in no event less than two (2) times the sum of your
annual base salary plus your target annual bonus, each as in effect at the time
your employment terminates. Sixty percent (60%) of the Severance Amount (the
“First Payment”) will be payable to you on the six-month anniversary of the date
your employment so terminates (the “Termination Date”) and the remaining forty
percent (40%) of the Severance Amount will be payable to you on the twelve-month
anniversary of the Termination Date; provided that the maximum portion of the
First Payment that is exempt from Section 409A (as defined below) will be
payable to you on or before the seventy-fifth (75) day following the date your
employment so terminates;



-2-

--------------------------------------------------------------------------------





(2)
A prorated bonus based on the amount of your base salary actually earned by you
during the fiscal year through the Termination Date, provided, that such bonus,
if any, will be payable to you if and when such bonuses are generally paid to
similarly situated employees and will be based on your then current annual
target bonus as well as Company and your business unit performance as determined
by the Compensation Committee in its discretion, but without adjustment for your
individual performance;

(3)
If, as of the Termination Date, annual bonuses had not yet generally been paid
to similarly situated employees with respect to the prior fiscal year, a bonus
based on the amount of your base salary actually paid to you during such prior
fiscal year, provided, that such bonus, if any, will be payable to you if and
when such bonuses are generally paid to similarly situated employees and will be
based on your annual target bonus that was in effect with respect to such prior
fiscal year as well as Company and your business unit performance as determined
by the Compensation Committee in its discretion, but without adjustment for your
individual performance;

(4)
(i) Time-Vested Restricted Stock and RSU Awards (that have no performance
conditions). A prorated portion (as calculated in Section 4(v) below) of your
then outstanding restricted stock or restricted stock units awards that are not
subject to any performance conditions will immediately vest and (a) deliveries
with respect to any such prorated portion of your restricted stock awards shall
be made immediately after the effective date of the Severance Agreement and (b)
payments and deliveries with respect to any such prorated portion of your
restricted stock units awards shall be made on the 90th day after the
termination of your employment;

(ii) Time-Vested Restricted Stock and RSU Awards Subject to Achievement of a
Performance Condition. All of the time-based restrictions with respect to a
prorated portion (as calculated in Section 4(v) below) of your outstanding
restricted stock or restricted stock units awards whose payout is subject to the
achievement of a stated performance condition shall immediately be eliminated
and (a) any such prorated portion of your restricted stock awards shall be (1)
immediately delivered if the applicable performance condition has been certified
as satisfied by the Compensation Committee as of the Termination Date or (2)
immediately delivered when the applicable performance condition is certified as
satisfied by the Compensation Committee, and (b) any such prorated portion of
your restricted stock units awards will be delivered on the 90th day after (1)
the Termination Date if the applicable performance condition has been certified
as satisfied by the Compensation Committee as of the Termination Date or (2) the
date on which the applicable performance condition is certified as satisfied by
the Compensation Committee; provided that, if the applicable performance
condition is not satisfied then any such restricted stock or restricted stock
units award will be forfeited;
(iii) Performance-Based RSU and Cash Performance Awards. All of the time-based
restrictions with respect to a prorated portion (as calculated in Section 4(v)
below) of your outstanding performance-based restricted stock units (“PRSUs”)
and long-term cash performance awards (“CPAs”) whose payout is determined based
on the level of achievement of applicable performance objectives shall
immediately be eliminated and the prorated portion of such awards will be paid
only if, when and to the same extent that other similarly situated executives
receive payment for such awards as determined by the Compensation Committee
(subject to the satisfaction of any applicable performance objectives); provided
that, if the applicable performance objectives are not satisfied then any such
PRSUs and CPAs will be forfeited;
(iv) A prorated portion (as calculated in Section 4(v) below) of your
outstanding stock options and stock appreciation awards under the plans of the
Company, if any, shall continue to vest in accordance with their original
vesting schedule irrespective of the termination of the term hereof


-3-

--------------------------------------------------------------------------------





and you shall have the right to exercise each of those options and stock
appreciation awards for the remainder of the term of such option or award;
(v) For each such restricted stock, restricted stock unit, PRSU, CPA, option and
stock appreciation right, the “pro-rated portion” of such award shall be
determined based on (A) the percentage of the award that will vest on the next
vesting date multiplied by (B) the ratio of the number of completed months of
employment from the prior vesting date (or if no prior vesting date, the grant
date) to the Termination Date relative to the number of months from the prior
vesting date (or, if no prior vesting date, the grant date) to the next vesting
date (e.g. if an award of 300 restricted stock units time vests 1/3 per year
over three years and the Termination Date occurs 18 months after the grant date,
then 50 RSUs (300 x (1/3 x 6/12)) would vest pursuant to this Section (4)); and
(5)
The Compensation Committee will consider, in good faith, approving the vesting
of the balance of your then outstanding equity and cash incentive awards that do
not vest in accordance with section 4 above. To the extent that any awards so
approved by the Compensation Committee for vesting are subject to performance
criteria, said awards shall be payable/delivered only if, when and to the same
extent as paid/delivered to other employees generally holding such awards
subject to the satisfaction of the performance criteria.

(6)
Notwithstanding any provisions to the contrary, to the extent that (i) any
awards granted prior to the date hereof that are payable under Section (4) above
constitute “nonqualified deferred compensation” subject to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any regulations and
guidelines promulgated thereunder (collectively, “Section 409A”); and (ii)
accelerated payout pursuant to the terms of this Agreement of such awards is not
permitted by Section 409A, then such awards shall be payable to you at such time
as is provided under the terms of such awards or otherwise in compliance with
Section 409A.

 
If you die after a termination of your employment that is subject to the above,
your estate or beneficiaries will be provided any remaining benefits and rights
under the above sections (1) through (5).
Except as otherwise set forth herein, in connection with any termination of your
employment, your then outstanding equity and cash incentive awards shall be
treated in accordance with their terms and, other than as provided in this
Agreement, you shall not be eligible for severance benefits under any other
plan, program or policy of the Company. Nothing in this Agreement is intended to
limit any more favorable rights that you may be entitled to under your equity
and cash incentive award agreements, including, without limitation, your rights
in the event of a termination of your employment, a “Going Private Transaction”
or a “Change of Control” (as those terms are defined in the applicable award
agreement).
If you cease to be an employee of the Company prior to the Expiration Date as a
result of your death or your physical or mental disability, and at such time
Cause does not exist then, subject (other than in the case of death) to your
execution and delivery, within 60 days after the date of termination of your
employment, and non-revocation (within any applicable revocation period) of the
Severance Agreement, you or your estate or beneficiary shall be provided with
the benefits and rights set forth in Sections (2) and (3) above, and each of
your outstanding equity, cash incentive, stock option, and stock appreciation
awards granted under the plans of the Company shall immediately vest in full,
whether or not subject to performance criteria and shall be payable on the 90th
day after the termination of your employment; provided, that if any such award
is subject to any performance criteria, then (i) if the measurement period for
such performance criteria has not yet been fully completed, then the payment
amount shall be at the target amount for such award and (ii) if the measurement
period for such performance criteria has already been fully completed,


-4-

--------------------------------------------------------------------------------





then the payment of such award shall be at the same time and to the extent that
other similarly situated executives receive payment as determined by the
Compensation Committee (subject to satisfaction of the applicable performance
criteria).
This Agreement does not constitute a guarantee of employment or benefits for any
definite period. Your employment may be terminated by you or the Company at any
time, with or without notice, liability (subject to the terms of this Agreement)
or cause. With the exception of the provisions that, by their term, survive your
death, this Agreement shall automatically terminate upon your death.
    If and to the extent that any payment or benefit hereunder, or any plan,
award or arrangement of the Company or its affiliates, is determined by the
Company to constitute “non-qualified deferred compensation” subject to Section
409A and is payable to you by reason of your termination of employment, then (a)
such payment or benefit shall be made or provided to you only upon a “separation
from service” as defined for purposes of Section 409A under applicable
regulations and (b) if you are a “specified employee” (within the meaning of
Section 409A and as determined by the Company), such payment or benefit shall
not be made or provided before the date that is six months after the date of
your separation from service (or your earlier death). Any amount not paid or
benefit not provided in respect of the six month period specified in the
preceding sentence will be paid to you in a lump sum or provided to you as soon
as practicable after the expiration of such six month period. Each payment or
benefit hereunder shall be treated as a separate payment for purposes of Section
409A to the extent Section 409A applies to such payments or benefits.
To the extent you are entitled to any expense reimbursement from the Company
that is subject to Section 409A, (i) the amount of any such expenses eligible
for reimbursement in one calendar year shall not affect the expenses eligible
for reimbursement in any other taxable year (except under any lifetime limit
applicable to expenses for medical care), (ii) in no event shall any such
expense be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expense, and (iii) in no event shall
any right to reimbursement be subject to liquidation or exchange for another
benefit.
The Company may withhold from any payment due to you hereunder any taxes that
are required to be withheld under any law, rule or regulation. If any payment
otherwise due to you hereunder would result in the imposition of the excise tax
imposed by Section 4999 of the Internal Revenue Code, the Company will instead
pay you either (i) such amount or (ii) the maximum amount that could be paid to
you without the imposition of the excise tax, depending on whichever amount
results in your receiving the greater amount of after-tax proceeds (as
reasonably determined by the Company). In the event that any such payment or
benefits payable to you hereunder would be reduced because of the imposition of
such excise tax, then such reduction will be determined in a manner which has
the least economic cost to you and, to the extent the economic cost is
equivalent, such payments or benefits will be reduced in the inverse order of
when the payments or benefits would have been made to you (i.e., later payments
will be reduced first) until the reduction specified is achieved.
The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A and applicable guidance issued thereunder or comply
with an exemption from the application of Section 409A and, accordingly, all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A. Neither party
shall take any action to accelerate or delay the payment of any monies and/or
provision of any benefits that are subject to Section 409A in any matter that
would not be in compliance with Section 409A.
The Company hereby agrees that it shall indemnify and hold you harmless to the
fullest extent provided in Article VIII of the Company’s By-Laws and on terms no
less favorable as those applicable to


-5-

--------------------------------------------------------------------------------





other similarly situated executives of the Company. To the extent that the
Company maintains officers’ and directors’ liability insurance, you will be
covered under such policy subject to the exclusions and limitations set forth
therein. The provisions of this Paragraph shall survive the expiration or
termination of your employment and/or this Agreement as well as your execution
of the Severance Agreement as provided for herein.
This Agreement is personal to you and without the prior written consent of the
Company shall not be assignable by you otherwise than by will or the laws of
descent and distribution. This Agreement shall inure to the benefit of, and be
enforceable by, your legal representatives. This Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns.
To the extent permitted by law, you hereby waive any and all rights to a jury
trial with respect to any claim arising out of or in any way connected with or
related to this Agreement, your employment by the Company or the termination of
your employment with the Company.
This Agreement will be governed by and construed in accordance with the law of
the State of New York applicable to contracts made and to be performed entirely
within that State.
You hereby irrevocably submit to the jurisdiction of the courts of the State of
New York and the federal courts of the United States of America located in the
State of New York solely in respect of the interpretation and enforcement of the
provisions of this Agreement, and you hereby waive, and agree not to assert, as
a defense that you are not subject thereto or that the venue thereof may not be
appropriate.
You hereby agree that mailing of notice, process or other papers in connection
with any such action or proceeding in any manner as may be permitted by law
shall be valid and sufficient service thereof if delivered to you at your
address set forth above or to such other address as you may later designate in
writing for the receipt of such notices.
This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, and all of which together shall constitute one and the same
agreement.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
If any provision of this Agreement is held by any court of competent
jurisdiction to be illegal, invalid, void or unenforceable, such provision shall
be deemed modified, amended and narrowed to the extent necessary to render the
same legal, valid and enforceable, and the other remaining provisions of this
Agreement shall not be affected but shall remain in full force and effect.
Capitalized terms used in this Agreement, including in the Annex attached
hereto, shall have the meanings set forth below:
“Cause” means your (i) commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, gross negligence or breach of fiduciary
duty against the Company or an affiliate thereof, or (ii) commission of any act
or omission that results in a conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for, in each case, any
crime involving moral turpitude or any felony.


-6-

--------------------------------------------------------------------------------





“Good Reason” means that (1) without your consent, (A) your base salary or
annual bonus target (as each may be increased from time to time in the
Compensation Committee’s discretion) is reduced, (B) your title is diminished,
(C) you report to someone other than the Company’s President & Chief Executive
Officer or the Executive Chairman of the Company’s Board of Directors, (D) your
responsibilities as in effect immediately after the date hereof are thereafter
materially diminished, (E) the Company materially breaches its obligations to
you under this Agreement or, (F) the Company requires that your principal office
be located more than fifty (50) miles from Manhattan, (2) you have given the
Company written notice, referring specifically to this letter and definition,
that you do not consent to such action, (3) the Company has not corrected such
action within 30 days of receiving such notice, and (4) you voluntarily
terminate your employment with the Company within 90 days following the
happening of the action described in subsection (1) above.
It is the parties’ intention that this Agreement not be construed more strictly
with regard to you or the Company. This Agreement reflects the entire
understanding and agreement of you and the Company with respect to the subject
matter hereof and supersedes all prior understandings and agreements.
AMC NETWORKS INC.






By:/s/ Joshua W. Sapan
Name:     Joshua W. Sapan    
ACCEPTED AND AGREED:             Title:     CEO




/s/ James G. Gallagher
James G. Gallagher


Date: 4/13/2016
 




-7-

--------------------------------------------------------------------------------





ANNEX


This Annex constitutes part of the Agreement, dated April 13, 2016, by and
between James G. Gallagher (“You”) and AMC Networks Inc. (the “Company”). Terms
defined in the Agreement shall have the same meanings in this Annex.


You agree to comply with the following covenants in addition to those set forth
in the Agreement.


1.    Confidentiality
(a)    Agreement. You agree to keep the existence and terms of this Agreement
confidential (unless it is made public by the Company) provided that (1) you are
authorized to make any disclosure required of you by any federal, state or local
laws or judicial proceedings, after providing the Company with prior written
notice and an opportunity to respond to such disclosure (unless such notice is
prohibited by law), (2) you and your representatives and agents may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of this Agreement and all materials of any kind (including opinions or
other tax analyses) that are provided to you relating to such tax treatment or
structure, and (3) you may disclose this Agreement in connection with any action
by you to enforce this Agreement.
(b)    Confidential and Proprietary Information. You agree to retain in strict
confidence and not use for any purpose whatsoever or divulge, disseminate, copy,
disclose to any third party, or otherwise use any Confidential Information,
other than for legitimate business purposes of the Company and its affiliates.
As used herein, “Confidential Information” means any non-public information of a
confidential, proprietary, commercially sensitive or personal nature of, or
regarding, the Company or any of its affiliates or any director, officer or
member of senior management of any of the foregoing (collectively “Covered
Parties”). The term Confidential Information includes information in written,
digital, oral or any other format and includes, but is not limited to (i)
information designated or treated as confidential, (ii) budgets, plans,
forecasts or other financial or accounting data; (iii) subscriber, customer,
guest, fan vendor or shareholder lists or data; (iv) technical or strategic
information regarding the Covered Parties’ cable, data, telephone, programming,
advertising, sports, entertainment, film production, theatrical, motion picture
exhibition or other businesses, (v) advertising, business, programming, sales or
marketing tactics and strategies; (vi) policies, practices, procedures or
techniques, (vii) trade secrets or other intellectual property; (viii)
information, theories or strategies relating to litigation, arbitration,
mediation, investigations or matters relating to governmental authorities; (ix)
terms of agreements with third parties and third party trade secrets, (x)
information regarding employees, players, coaches, agents, talent, consultants,
advisors or representatives, including their compensation or other human
resources policies and procedures and (xi) any other information the disclosure
of which may have an adverse effect on the Covered Parties’ business reputation,
operations or competitive position, reputation or standing in the community.
(c)    Exception for Disclosure Pursuant to Law. Notwithstanding the foregoing,
the obligations set forth in subsection (b) above, other than with respect to
subscriber or customer information, shall not apply to Confidential Information
that is:
1)     already in the public domain;
2)
disclosed to you by a third party with the right to disclose it in good faith;
or





--------------------------------------------------------------------------------





3)
specifically exempted in writing by the applicable Covered Party from the
applicability of this Agreement.

Notwithstanding anything contained elsewhere in this Agreement, you are
authorized to make any disclosure required of you by any federal, state or local
laws or judicial, arbitral or governmental agency proceedings, after providing
(to the extent not prohibited by law) the Company with prior written notice and
an opportunity to respond prior to such disclosure. In addition, this Agreement
in no way restricts or prevents you from providing truthful testimony concerning
the Company to judicial, administrative, regulatory or other governmental
authorities.


2.    Non-Compete


You acknowledge that due to your executive position in the Company and your
knowledge of Confidential Information, your employment by or affiliation with
certain businesses would be detrimental to the Company or any of its direct or
indirect subsidiaries. You agree that, without the prior written consent of the
Company and to the extent permissible under applicable rules of professional
responsibility, you will not represent, become employed by, consult to, advise
in any manner or have any material interest, directly or indirectly, in any
Competitive Entity (as defined below). A “Competitive Entity” shall mean any
person, entity or business that (i) competes with any of the Company’s or any of
its affiliate’s programming or other existing businesses, nationally or
regionally; or (ii) directly competes with any other business of the Company or
one of its subsidiaries that produced greater than 10% of the Company’s revenues
in the calendar year immediately preceding the year in which the determination
is made. Ownership of not more than 1% of the outstanding stock of any publicly
traded company shall not, by itself, be a violation of this paragraph. This
agreement not to compete will expire on the first anniversary of the date on
which your employment with the Company has terminated if such termination occurs
prior to the Expiration Date.
3.    Additional Understandings


You agree, for yourself and others acting on your behalf, that you (and they)
have not disparaged and will not disparage, make negative statements about or
act in any manner which is intended to or does damage to the good will of, or
the business or personal reputations of the Company, any of its affiliates or
any of their respective incumbent or former officers, directors, agents,
consultants, employees, successors and assigns.


This agreement in no way restricts or prevents you from providing truthful
testimony concerning the Company or its affiliates as required by court order or
other legal process; provided that you afford the Company written notice and an
opportunity to respond prior to such disclosure.


In addition, you agree that the Company is the owner of all rights, title and
interest in and to all documents, tapes, videos, designs, plans, formulas,
models, processes, computer programs, inventions (whether patentable or not),
schematics, music, lyrics, programming ideas and other technical, business,
financial, advertising, sales, marketing, customer, programming or product
development plans, forecasts, strategies, information and materials (in any
medium whatsoever) developed or prepared by you or with your cooperation during
the course of your employment by the Company (the “Materials”). The Company will
have the sole and exclusive authority to use the Materials in any manner that it
deems appropriate, in perpetuity, without additional payment to you.




2

--------------------------------------------------------------------------------





4.    Further Cooperation
Following the date of termination of your employment with the Company, you will
no longer provide any regular services to the Company or represent yourself as a
Company agent. If, however, the Company so requests, you agree to cooperate
fully with the Company in connection with any matter with which you were
involved prior to such employment termination, or in any litigation or
administrative proceedings or appeals (including any preparation therefore)
where the Company believes that your personal knowledge, attendance or
participation could be beneficial to the Company or its affiliates. This
cooperation includes, without limitation, participation on behalf of the Company
and/or its affiliates in any litigation, administrative or similar proceeding,
including providing truthful testimony. The Company will pay you for your
services rendered under this provision at a rate of $6,800.00 per day for each
day or part thereof, within 30 days of the approval of the invoice thereof.
The Company will provide you with reasonable notice in connection with any
cooperation it requires in accordance with this section and will take reasonable
steps to schedule your cooperation in any such matters so as not to materially
interfere with your other professional and personal commitments. The Company
will reimburse you for any reasonable out-of-pocket expenses you reasonably
incur in connection with the cooperation you provide hereunder as soon as
practicable after you present appropriate documentation evidencing such
expenses. You agree to provide the Company with an estimate of any such expense
before it is incurred.


5.     No Hire or Solicit
For the term of the Agreement and until one year after the termination of your
employment, you agree not to hire, seek to hire, or cause any person or entity
to hire or seek to hire (without the prior written consent of the Company),
directly or indirectly (whether for your own interest or any other person or
entity’s interest) any employee of the Company or any of its affiliates. This
restriction does not apply to any employee who was discharged by the Company or
any of its affiliates. In addition, this restriction will not prevent you from
providing references.


6.    Acknowledgments


You acknowledge that the restrictions contained in this Annex, in light of the
nature of the Company’s business and your position and responsibilities, are
reasonable and necessary to protect the legitimate interests of the Company. You
acknowledge that the Company has no adequate remedy at law and would be
irreparably harmed if you breach or threaten to breach any of the provisions of
this Annex, and therefore agree that the Company shall be entitle injunctive
relief to prevent any breach or threatened breach of any of the provisions and
to specific performance of the terms of each of such provisions in addition to
any other legal or equitable remedy it may have. You further agree that you will
not, in any equity proceeding relating to the enforcement of the provisions of
this Annex, raise the defense that the Company has an adequate remedy at law.
Nothing in this Annex shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement. If it is determined that any
of the provisions of this Annex, or any part thereof, is unenforceable because
of the duration or scope (geographic or otherwise) of such provision, it is the
intention of the parties that the duration or scope of such provision, as the
case may be, shall be reduced so that such provision becomes unenforceable and,
in its reduced form, such provision shall then be enforceable and shall be
enforced. Notwithstanding anything to the contrary contained in this Agreement,
in the event you violate the covenants and agreements set forth in this Annex,
then, in addition to all other rights and remedies available to the


3

--------------------------------------------------------------------------------





Company, the Company shall have no further obligation to pay you any severance
benefits or to provide you with any other rights or benefits to which you would
have been entitled pursuant to this Agreement had you not breached the covenants
and agreements set forth in this Annex.


7.    Survival
The covenants and agreement set forth in this Annex shall survive any
termination or expiration of this Agreement and any termination of your
employment with the Company, in accordance with their respective terms.




4